DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 13 April 2020 amending claim 9 and amending the specification.  Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 April 2020, 18 December 2020, and 14 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 


Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The present specification provides…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).

Drawings
The drawings received on 13 April 2020 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 16/755,040.  The claims filed on 27 January 2022 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of the ‘040 application also recites an adhesive composition for a foldable display comprising: 
A polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group;
A crosslinking agent;
Wherein the adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature;
A storage modulus of the adhesive composition after curing measured under a condition of -20 °C and 1% strain is greater than or equal to 50,000 Pa and less than or equal to 250,000 Pa;
An initial stress at the time starting strain under a condition of -20°C and 12% strain is greater then or equal to 5,000 Pa and less than or equal to 20,000 Pa;
A final stress measured after strain for 10 minutes under a condition of -20 °C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa.

	The ‘040 application does not specify the stress drop as claimed.  However, the initial and final stresses specified in claim 1 of the ‘040 application allow for a stress drop within the claimed range.  For example, using the maximum initial stress and maximum final stress specified in claim 1 of the ‘040 application, the stress drop is (20,000 Pa – 10,000 Pa) / (20,000 Pa) = 50% stress drop.  Accordingly, the claim is provisionally rejected on the grounds of obvious double patenting.
	Regarding claims 2-13: claims 2-13 of the ‘040 application recite these additional limitations, respectively.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the reference to “the time” in line 10 lacks sufficient antecedent basis.  The Examiner suggests reciting “an initial stress upon starting strain under a condition of…”.  See MPEP § 2173.05(e).
Claims 3, 4, 6, 8, and 13 do not use proper alternative language to describe the claim limitations.  See MPEP § 2173.05(h).  Proper terminology includes members “selected from the group consisting of A, B, C, D, and E."  See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925).
Claims 2-13 depend on or refer to one or more of the above claims and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0177147 A1).
	Regarding claim 1, Han discloses an adhesive composition for a foldable display (“adhesive composition” exhibiting foldability desirable for display applications: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]) comprising: a polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group (“comonomer” and “hydroxyl group-containing (meth)acrylate”, respectively, polymerized together: e.g. ¶¶ [0007] – [0010], [0033] – [0035], [0050] – [0081], [0114] – [0143]); and a crosslinking agent (e.g. ¶¶ [0016], [0105] – [0107]).
	With respect to (I) an adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature, (II) a storage modulus of the adhesive composition after curing as measured under a condition of -20°C and 1% strain is greater than or equal to 50,000 Pa and less than or equal to 250,000 Pa; (III) an initial stress at the time a starting strain under a condition of -20°C and 12% strain is greater than or equal to 5,000 Pa and less than or equal to 20,000 Pa; (IV) a final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa; or (V) a stress drop by (initial stress-final stress)/(initial stress) is greater than or equal to 40% and less than or equal to 90%, the examiner observes the following:
	With particular respect to (I), Han discloses an adhesive strength of the adhesive composition with a PET film after curing is, e.g., greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in at room temperature (e.g. ¶¶ [0021], [0041] – [0046], [0130], [0131]).  Although Han’s film composition for evaluating adhesive strength differs from that claimed (PET versus polyimide), in at least one embodiment, Han’s adhesive composition adheres to a polyimide film (as a “base layer” in a “window film”: e.g. ¶¶ [0152], [0156], [0157]).  With respect to PET, Han notes an adhesive strength within the range cited above provides excellent reliability and adhesion at room temperature (e.g. ¶ [0131]).
	Therefore, it would have been obvious to provide Han’s adhesive composition with an adhesive strength with a polyimide film at a level comparable to that with a PET film, e.g. greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in, at room temperature, the motivation being to provide similar reliability and adhesion in an alternative embodiment of the adhesive composition.
	With particular respect to (II), Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Although these ranges are not explicitly referenced as being measured at 1% strain, Han measures storage modulus in exemplary embodiments at a strain of 1% (e.g. ¶ [0180]).  Generally, Han states a modulus within the ranges cited above provides an adhesive film formed from the adhesive composition which does not suffer from whitening under flexing during its intended use in a foldable display (e.g. ¶ [0128]).  One of ordinary skill in the art would have appreciated the whitening is undesirable in a foldable display since any whitening that occurs will block emitted light from the display, i.e. is undesirable in that transparency is reduced, such properties being desirable (e.g. ¶¶ [0005], [0053], [0122], [0125], [0176], [0177], [0190]).  Moreover, in assessing exemplary adhesive compositions and films, Han states inventive examples have such properties comprising storage moduli within the claimed ranges and at a strain of 1%.
	Accordingly, it would have been understood Han’s broader disclosure of a storage modulus of is measured at a strain of 1%.  Additionally or alternatively, it would have been obvious to measure Han’s storage modulus at a strain of 1% in order to best determine adhesive compositions which avoid whitening under flexing,
	With particular respect to (III) and (IV), as discussed above, Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Since storage modulus represents the real component of the complex modulus, i.e. the elastic modulus, the stress under a condition of -20°C at 12% strain is greater than or equal to 1,200 Pa and less than or equal to 120,000 Pa, e.g. greater than or equal to 2,400 Pa and less than or equal to 24,000 Pa, the endpoints of these ranges being obtained by multiplying the endpoints for the storage modulus by 12%.  As for the final stress after strain for 10 minutes under a condition of -20°C, Han measures a recovery rate defined by 
                
                    r
                    e
                    c
                    o
                    v
                    e
                    r
                    y
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            %
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    X
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    100
                
            
where Xf is the increased thickness after removing a thickness-direction applied strain to an adhesive and X0 is a distance of 10 times the initial thickness of the adhesive film is greater than or equal to 30% and less than or equal to 98% by relaxing the adhesive at the same rate as a pulling rate used to measure the strain (e.g. Fig. 3; ¶¶ [0023], [0031], [0048], [0049], [0134] – [0136], [0138], [0139], [0186]).  Therefore, it is understood that a large portion of the stress is alleviated within 10 minutes, and high recovery rates are desired for reliability and flexibility purposes (e.g. ¶¶ [0098], [0123], [0126], [0127], [0138], [0139]).
	With respect to (V), Han does not specify the stress drop as claimed but does describe the strain recovery rate defined by the equation and conditions above.  It is understood that a large portion of the strain and stress is alleviated within 10 minutes, and thus a high amount of stress drop is desired for reliability and flexibility purposes (e.g. ¶¶ [0098], [0123], [0126], [0127], [0138], [0139]).  
	The ratio of Xf/X0 is observed to be (final strain)/(first applied strain), i.e. Han discloses a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 2% and less than or equal to 70%.  The examiner observes Han’s first applied strain of 1000% is significantly higher than the claimed 12% strain.  Even though Han does not explicitly state the final strain is measured 20 minutes after removal of the first applied strain, the fact that Han achieves similar strain recovery to that claimed under substantially more strenuous conditions implies the strain recovery at the less strenuous conditions claimed will be higher than the range Han cites.  That is, Han’s strain recovery range of greater than or equal to 2% and less than or equal to 70% would have understood to similarly apply to a stress drop as defined in the claim, as would strain recoveries greater than Han’s 70%.  The Examiner observes that  substantially any strain recovery within Han’s range of 2% to 70% applies such that a long lifespan of a foldable display made with the adhesive composition is provided even with frequent folding (e.g. ¶¶ [0134], [0138], [0139]) even at extremely hot or cold temperatures (e.g. ¶¶ [0051], [0058], [0083], [0088], [0123], [0125] – [0129], [0131], [0132], [0140]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to configure Han’s adhesive composition such that the final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa, the motivation being to provide an adhesive composition that relaxes quickly in order to enhance reliability and flexibility.  Furthermore, 
The examiner observes the benefits of a stress drop as discussed in the instant specification (e.g. p. 7, lines 15-24, of the amended specification submitted 13 April 2020) relate to the same advantages Han suggests, namely long-life folding capabilities over a wide range of temperatures.  Therefore, a stress drop defined by (initial stress – final stress)/(initial stress) is greater than or equal to 40% and less than or equal to 90% is not considered to be inventive.  
	Regarding claim 2, in addition to the limitations of claim 1, the adhesive composition Han discloses has a glass transition temperature (Tg) of, e.g., higher than or equal to -50°C and lower than or equal to -20°C (e.g. ¶¶ [0051], [0058]).
	Regarding claim 3, in addition to the limitations of claim 1, the alkyl (meth)acrylate Han discloses is, e.g., 2-ethylhextyl acrylate (e.g. ¶¶ [0064], [0077], [0162], [0174]).  2-Ethylhexyl acrylate is used in the example, see p. 10, [0174].
	Regarding claim 4, in addition to the limitations of claim 1, the crosslinkable functional group of the monomer Han discloses comprises, e.g., a hydroxyl group (e.g. ¶¶ [0007] – [0010], [0050], [0056] – [0062], [0078], [0115], [0116], [0118], [0119]).  4-Hydroxybutyl acrylate is used in the example, see p. 10, [0174].
	Regarding claim 5, in addition to the limitations of claim 1, Han discloses a content of the alkyl (meth)acrylate is, e.g., from 60 parts by weight to 95 parts by weight (e.g. ¶¶ [0010], [0074]) and a content of the monomer having a crosslinkable functional group is from 5 parts by weight to 40 parts by weight based on 100 parts by weight of the polymer (e.g. ¶¶ [0010], [0062], [0078]).
	Han’s ranges for the respective contents of alkyl (meth)acrylate and monomer having a crosslinkable functional group lie within the respective claimed ranges.
	Regarding claim 6, in addition to the limitations of claim 1, the crosslinking agent Han discloses has, e.g., carbonyl groups (e.g. ¶ [0106]).
	Regarding claim 7, in addition to the limitations of claim 1, Han discloses a content of the crosslinking agent is in a range of, e.g., 0.01 parts by weight to 5 parts by weight based on 100 parts by weight of the polymer (e.g. ¶ [0107]).
	Han’s range for the content of crosslinking agent lies within the claimed range.
	Regarding claim 8, in addition to the limitations of claim 1, Han discloses the adhesive composition further comprises, e.g., an antistatic agent (e.g. ¶ [0112]).
	Regarding claim 9, Han discloses an adhesive layer comprising the adhesive composition for a foldable display as discussed in the 35 U.S.C. 103 rejection of claim 1, or a cured material thereof (“adhesive film” formed from the “adhesive composition” which may be cured, e.g. “adhesive layer”, “adhesive film” 200: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]).
	Regarding claim 10, in addition to the limitations of claim 9, Han discloses the adhesive layer further comprises a release film on, e.g., one surface of the adhesive layer (e.g. ¶¶ [0042], [0119]).
	Regarding claim 11, Han discloses a foldable display (“display member”: e.g. Fig. 1; ¶¶ [0125], [0126], [0134], [0144] – [0159]) comprising: a back plate substrate (“optical film”, e.g. “optical film” 40: e.g. Fig. 1; ¶¶ [0148] – [0159]); the adhesive layer as discussed in the 35 U.S.C. 103 rejection of claim 9 on one surface of the back plate substrate (e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]); and a display panel provided on one surface opposite to the surface in contact with the back plate substrate of the adhesive layer (“optical device”: e.g. ¶¶ [0027], [0154], [0155]).
	Regarding claim 12, in addition to the limitations of claim 11, Han discloses the foldable display further comprises a support on a surface opposite to the surface in contact with the adhesive layer of the back plate substrate (“touch functional unit” or other structure on an opposite surface of the “adhesive film” from the “optical film”: e.g. ¶¶ [0151] – [0155], [0159]).
	Regarding claim 13, in addition to the limitations of claim 11, Han discloses the back plate substrate comprises, e.g., polyimide (as a “base layer” of a “window film”, wherein a “window film” is a suitable example of an “optical film”: e.g. ¶¶ [0152], [0156], [0157]).


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee, et al., “Effect of Crosslinking Density on Adhesion Performance and Flexibility Properties of Acrylic Pressure Sensitive Adhesives for Flexible Display Applications”, International Journal of Adhesion and Adhesives 74 (2017) pp. 137-143.  Available online 17 January 2017.  This article describes acrylic pressure-sensitive adhesives used in the titular displays.  Among the many properties disclosed is stress relaxation testing determined by measuring the initial and final stress after 10 minutes at 400% strain, see p. 139, section 2.7.1 and FIG. 3a-3b.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759